DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the trough" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Perhaps the claim should depend from claim 9 or 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 5,997,812 A to Burnham (hereinafter Burnham).
Regarding claim 1, Burnham discloses a system for treatment of a process fluid using ultraviolet light (Col 1, In 13-15) and methods for the disinfection of fluids and, in particular, to exposing fluids to magnetic fields and ultraviolet radiation; Col 4, In 32-35. Fluids that can be disinfected include industrial fluids such as machine tool coolants, cooling tower water, petrochemicals such as combustible fuels, and other aqueous- or organic-based fluids. The device comprising: a fluid inlet configured to provide fluid to the system (Col 14, In 59-64) the inlet 601 allows for entry of the fluid into the tubing system composed of rigid (e.g. quartz) tubing 602. Connector elbows 603 allow the system to be compact providing for maximal exposure of fluid to UV lamps positioned within and around the tubing); a turbulence mechanism configured to generate a thin fluid thickness (Col 18, In 31-34) tube 802 may contain inner tube 803 which may be hollow and transmit air under pressure discharged through walls 804 or through pores in walls 804 to create turbulence; Col 18, In 7-9- Thin films may be shaped by the structure of a portion of the ultraviolet transmissible tube) and an ultraviolet lamp (Col 14, In 67- Col 15, In 1-2- the UV lamps are placed in close proximity to, but not within the fluid).

Claim(s) 1-46, 48-51 and 53-70 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US Clarke WO 2016020693 (hereinafter Clarke).
With respect to claims 1-46, 48-51 and 53-70, the Clarke reference discloses in pages 17 -30 and  Figures 1A, 1 B and 2, a system and method of treating fluid wherein there is shown generally depicted at 10, a water treatment apparatus 10 configured for the treatment of contaminated water. The apparatus comprises a housing 12, which in this case is a substantially cylindrical housing having a first end 14a and a second end 14b and a longitudinal axis L. In Figure 1A, the apparatus is arranged substantially horizontally, although depending on the application, the apparatus 10 maybe horizontal, vertical or in an intermediate inclined orientation. The housing 12 comprises a cylindrical main body 20 and first and second flange assemblies 22a and 22b which enclose internal components and seal the apparatus. The apparatus 10 comprises a liquid inlet 16 and a liquid outlet 18. The inlet 16 is configured to be connected to a source of liquid to be treated (not shown) and is fluidly connected to internal components of the apparatus via an inlet flow manifold 24. In this embodiment, the inlet 16 is coaxial with the longitudinal axis of the apparatus. The outlet 18 is radially oriented with respect to the apparatus and is disposed towards the inlet end 14a of the apparatus. Downstream from the flow inlet manifold 24 is an injector assembly generally depicted at 30, configured for the injection of gas such as ozone into a liquid flowing through the apparatus (spray nozzle). The injection assembly 30 defines a plurality of parallel flow channels 31. The injection assembly 30 is a Venturi injector and comprises a plurality of injection ports 32 disposed in respective injection flow channels 31. Restrictions 34 in the flow channels reduce liquid pressure which draws a gas such as ozone or oxygen into the flowing liquid. The apparatus comprises a pair of gas injection supply lines 38 for the injection assembly. Downstream of the injector assembly 30 is a first liquid treatment vessel in the form of a conduit 40. Conduit 40 is coaxial with the longitudinal axis of the apparatus, and defines an annular flow volume around a source of ultraviolet (UV) radiation 50. The UV source 50 comprises an ultraviolet lamp 51 which is cylindrical in form, and extends through the apparatus in a longitudinal direction, along the center of the conduit 40. The lamp is therefore coaxial with the longitudinal axis of the apparatus. Lamp 51 is surrounded by a thimble 52, which is a relatively thin glass sheath (first wall and other tubes are second wall) defining a UV radiation emitting surface of the UV source 50. In this embodiment the thimble 52 is formed from a synthetic fused silica (SFS) material. 
The first and second shroud ends 42a and 42b also support a plurality of inner barrels 44 distributed circumferentially around the conduit 40. Each inner barrel accommodates a respective UV source 54, comprising a cylindrical UV lamp 55 and thimble 56 which extend along the apparatus through the inner barrels 44. As with UV source 50, the UV sources 54 are substantially cylindrical, and the thimbles 56 comprise sheaths of SFS material which define UV emission surfaces. Each thimble and lamp assembly is located centrally within a respective inner barrel 44 to define an annular space 58 between the outer surface of the thimble and the inner surface of the inner barrel. As shown in Figures 3B and 3C, the inner mandrel 41 extends into a slot 32 on the spray nozzle injector assembly 30. The UV sources 50, 54 extend through the injector assembly 30 to apertures provided in the end flange assembly 22a, and are sealed against apertures in the injector 30. The liquid flows past the UV sources 54, and into the flow collection manifold 70.  The fluid film is less than 20 mm. 
UV sources moves the wiper blade elements 3554 and the brush elements 3556 across the surface of the thimble. In addition, as the liquid to be treated passes through the barrel it will flow through and around the brush elements, and the mass transfer with the photocatalyst will enhance the advanced oxidation process reaction. In addition, movement of the liquid through the brush elements will cause the liquid to be disrupted. The sheath or thimble is operable to be rotated around its longitudinal axis relative to the support members and/or the wipers. The sheath or thimble is preferably rotated with respect to the lamp. In a preferred embodiment, the lamps remain static within the apparatus, and a sheath or thimble is rotated with respect to the lamp and relative to the wipers and/or support members. In some embodiments, the wiper elements comprise filaments or bristles, and may comprise brush wiper elements. In some embodiments, the boundary surface is held static in the apparatus, and the wiper elements are configured to be rotated.
Brush configurations include Examples include spiral wound or strip brushes which extend along an elongate axis and are mounted in the annular space defined between a UV emission surface and a conduit. Rotation of the brush around the UV emission surface, or rotation of the UV emission surface with respect to the brush, effects cleaning of the emission surface. In the case of a strip brush, the bristles or filaments may be mounted in a channel, which is received in a groove or recess formed (for example by extrusion) into the inner surface of the conduit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham as applied above, in view of US 2017/0100494 A1 to Sensor Electronic Technology, Inc. (hereinafter Sensor).
Regarding claim 2, Although the Burnham discloses the system of claim 1 it fails to disclose, wherein the turbulence mechanism may comprise at least two plates. 
Sensor, drawn to fluid treatment, discloses, wherein the turbulence mechanism may comprise at least two plates (para [0086]- ... the plates 90 can include roughness elements 97 either through the entire surface area adjacent to the pretreatment channel 88 or to a portion of the surface area adjacent to the channel).
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine the plates of Sensor with the turbulence mechanism of Burnham in order to improve the efficiency (see Sensor, para [0086]- It is understood that other modalities can be employed to improve the efficiency in radiating the biological fluid passing through pre-treatment channels 88 like the ones depicted in FIGS. 6A-6B).
Regarding claim 3, Burnham in view of Sensor disclose the system of claim 2. 
Sensor further discloses, wherein the at least two plates may be configured to generate an electromagnetic signal in the ultraviolet range (para [0087]- Having the ultraviolet radiation sources 44 incorporated in the plates 90 in the manner depicted in FIGS. 6A-6B make this configuration for use as an ultraviolet illuminator that can be deployed within an ultraviolet treatment system).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine the plates of Sensor with the turbulence mechanism of Burnham in order to improve the efficiency (see Sensor, para [0086]- It is understood that other modalities can be employed to improve the efficiency in radiating the biological fluid passing through pre-treatment channels 88 like the ones depicted in FIGS. 6A-6B).


Claims 47and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke as applied above.
With respect to claim 47, the Clarke reference does not disclose wherein the bristles are configured to be between .015 and .03 inches in diameter and between .02 and .03 inches apart from one another.
However, sizing the bristles is within the skill of on in the art. The chose of brush size would be disclosed by the provider the proper application. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Clarke refence and use a bristle size between .015 and .03 inches in diameter and between .02 and .03 inches apart from one another, since it would amount to an obvious design chose and increasing the bristle density would increase the cleaning while decreasing the bristles would make if less effective, making the size a result effective variable and therefore obvious to find or discover. 
With respect to claim 52, the Clarke reference does not disclose wherein the at least one spray nozzle comprises between about 5 and 10 sets of spray nozzles.
However, sizing the spray nozzle number is within the skill of on in the art increased number would yield increased capacity and decreased number would decrease the capacity making the variable result effective. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Clarke refence and use the at least one spray nozzle comprises between about 5 and 10 sets of spray nozzles, since it would amount to an obvious design chose and increasing the spray nozzle number would increase the capacity while decreasing the spray nozzle number would decrease capacity, making the number a result effective variable and therefore obvious to find or discover. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774